Citation Nr: 1733180	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  06-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity.  

2.  Entitlement to a separate rating for neurological impairment, other than the already service-connected radiculopathy of the left lower extremity, as part of the service-connected back disability.  

3.  Entitlement to a total disability based on individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1974 to April 1977, and from February 1991 to July 1991.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the instant claims on appeal stem from an underlying claim for an increased rating for a back disability.  In its September 2016 decision, the Board granted an increased rating of 40 percent for the back disability.  In October 2016, pursuant to the Board's September 2016 decision, the RO increased the rating for the back disability to 40 percent and informed the Veteran that this was considered a full and final determination of the benefit sought on appeal.  The Veteran has not at this time disagreed with the assigned effective date, or any other aspect of the back disability decision.  The grant of the benefit sought removed the question of increased rating entitlement of the back disability from appellate status; and, in the absence of a notice of disagreement on this matter, it is not before the Board.  

However, in relation to the back disability, the instant claims remain before the Board.  As the back disability is the underlying claim to the instant claims on appeal, the Board will also discuss the procedural history of the back disability.  

In August 2011, the Board, in pertinent part, remanded the claims for an increased rating for the back disability and a TDIU.  

In July 2014, the Board, in pertinent part, remanded the TDIU claim for additional development and denied the increased rating claim for the back disability.  The Veteran appealed the July 2014 Board decision pertaining to the increased rating for the back disability only to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court vacated the Board's decision as to the back disability issue only, and remanded that claim to the Board for action consistent with the terms of a Joint Motion for Remand (JMR).  In addition, the Court stipulated that the Board needed to take additional action in determining the presence of any neurological impairment, including radiculopathy.  As such, these issues have been separately characterized in the issues above in accordance with the JMR.  

In October 2015, the Board remanded both the increased rating claim for the back disability and the TDIU claim for additional development.  

During the pendency of the appeal, the RO issued a rating decision in March 2016, which granted service connection for radiculopathy of the left lower extremity, as a neurological manifestation of back injury with traumatic arthritis.  The RO assigned a separate 10 percent disability rating for this disability, effective March 4, 2016.  In April 2017, the RO granted an earlier effective date of January 24, 2012 for the Veteran's service-connected radiculopathy.  

While the Veteran did not appeal the March 2016 or April 2017 rating decisions pertaining to the disability of radiculopathy, such issue is part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability, as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine.  Therefore, the Board has jurisdiction over such issue, and it has been included on the title page of this decision.  

Further, in its September 2016 decision, the Board remanded the issue of entitlement to a TDIU for the issuance of notice and to submit the issue to the Director of Compensation and Pension Service for TDIU consideration under 
38 C.F.R. § 4.16 (b).  For the reasons discussed below, it does not appear that the Board's remand directives were complied with by the RO.  As such, the Board must again remand the issue of entitlement to a TDIU to ensure compliance with the September 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the neurological impairment of radiculopathy of the left lower extremity.  

2.  The diagnosed radiculopathy of the left lower extremity is related to the service-connected lumbar spine disability.  

3.  For the entire period on appeal, the Veteran's service-connected radiculopathy of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.  

4.  Aside from the radiculopathy of the left lower extremity, there are no other neurological impairments related to the service-connected lumbar spine disability.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

2.  The criteria for a separate compensable rating for any other neurological impairment, not including radiculopathy of the left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Board finds that the VA examination reports, including the addendum medical opinions dated October 2016 and March 2017, of record are adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr. v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the September 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Schedular Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as the disability has not significantly changed, a uniform rating is warranted.  

The Veteran's radiculopathy of the left lower extremity is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate, incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Schedule of ratings explanation for "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a, which precedes Diagnostic Code 8510.  

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted.  

On VA examination in January 2012, the examiner noted that the Veteran reported having an intermittent burning in the left posterior thigh.  He also felt a numbness intermittently, which affected the lateral thigh extending to the lateral mid-calf.  The examiner indicated that the Veteran had intermittent radiculitis without radiculopathy affecting L3 and typical sciatic/L5/S1 pain to the buttock.  

On VA examination in March 2016, the Veteran reported that he had constant pain in the mid back that radiated down the back of the left leg to the knee.  He also reported some numbness in the left anterolateral thigh.  On examination, the examiner noted that the Veteran's motor strength was 5/5 with normal tone and bulk.  Sensory was intact to fine touch and vibration.  Contrary to the diagnosis of radiculitis provided in the January 2012 medical report, the examiner provided a diagnosis of lumbar radiculopathy, and further noted mild incomplete paralysis of the left sciatic nerve.  

In October 2016, the March 2016 VA examiner provided an addendum opinion, reiterating that his findings in March 2016 revealed pain complaints with a radicular quality, normal strength, essentially normal reflexes, and mild incomplete sensory loss in left L4-5 distribution.  The examiner clarified that at the time of the January 2012 examination, a diagnosis of radiculitis was reasonable, as there were no neurological abnormalities.  Turning to the March 2016 examination, as L4-5 sensory loss was revealed, a diagnosis of radiculopathy was appropriate.  

In March 2017, the examiner provided an additional addendum opinion.  Again, the examiner noted that the Veteran had subjective pain complaints, normal strength, essentially normal reflexes, and sensory loss in L4-5 distribution.  He noted that the sensory loss would indicate some degree of neurologic impairment, as it suggests some compression of the nerve roots that likely contribute to the Veteran's pain.  

As demonstrated, the VA examinations on record consistently show findings of no more than mild incomplete paralysis of the left sciatic nerve.  Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for the entire appeal period.  

III.  Separate Compensable Rating for Neurological Impairment

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with  
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is service-connected for radiculopathy of the lower left extremity, as part of his service-connected back disability.  

As previously noted, the Board finds that the Veteran is currently diagnosed with the neurological impairment of left lower extremity radiculopathy.  

The Board has also considered whether the Veteran was diagnosed with any other neurological impairment that may be related to the service-connected spinal disability.  There is no medical evidence in the record that suggests that the Veteran has any neurological impairment other than radiculopathy of the left lower extremity.  

Thus, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a separate compensable disability rating for a neurological impairment, as (1) the Veteran is already service-connected at 10 percent disabling under Diagnostic Code 8520 for radiculopathy of the left lower extremity, and (2) the record does not reflect that the Veteran has any neurological impairment other than radiculopathy of the left lower extremity.  


ORDER

Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  

Entitlement to a separate rating for neurological impairment, other than the already service-connected radiculopathy of the left lower extremity, as part of the service-connected back disability, is denied.  



REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

In its September 2016 decision, the Board remanded the TDIU issue and directed the AOJ to refer the issue to the VA Director of Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16 (b).  (It is noted that the provision now directs consideration by the Director, Compensation Service.) 

From the Board's review of the records, it does not appear that, per the Board's September 2016 remand directives, the issue of entitlement to a TDIU was referred to the VA Director, Compensation Service for adjudication under 38 C.F.R. § 4.16(b).  As such, the issue of entitlement to a TDIU must again be remanded for such referral.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU to the VA Director, Compensation Service for adjudication under 38 C.F.R. § 4.16 (b).  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


